DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 21-25, 29, 31-34, 38-40 and the cancellation of claims 26-28.
Response to Arguments
The Applicant has generally stated the current claim limitations differentiate from the cited art.
The Examiner does not agree as outlined below. Please note that the stated differentiating feature is the third side with third electrode portion which is taught at fig.4 #120.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and 38 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 at lines 9-10 describes the first side surface to be orthogonal to the first side surface, which is not possible making the claim indefinite. 

Claim 38 recites the limitation "the first second plate" in line 10. There is insufficient antecedent basis for this limitation in the claim.
It is understood this is better referred to as the "second electrode plate" and has been examined as such.
Claim 38 at line 25 refers to “a second portion of the bottom surface” while a second portion has already been established at line 6, making it confusing whether this is the same portion or not.
For purposes of examination, the portions are understood to be the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 31-35 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 2015/0318664).
st polarity electrode plate (fig.4 laser #400 thereon, similar to fig.1 #111) mounted to a first portion of  the first side surface (fig.4 #240), wherein the first side surface is orthogonal to the first top surface, the second top surface, the first side surface and the bottom surface ([0070], each side perpendicular or parallel); a second 1st polarity electrode plate mounted to the third side surface (fig.4 #110), wherein the second side surface is substantially orthogonal to the first top surface, the second top surface, the bottom surface and the first side surface (fig.4 as defined above); a third 1st polarity electrode plate mounted to the first portion of the bottom surface (fig.4 #112), wherein the first 1st polarity electrode plate and the second 1st polarity electrode plate and the third 1st polarity electrode plate are interconnected electrically (fig.4 via plate connector on right side of second top surface); a first 2nd polarity electrode plate mounted to a second portion of the first side surface (fig.4 #130); a second 2nd polarity electrode plate mounted to the second top surface (fig.4 plate connector on left side of second top surface); a 2nd polarity electrode plate mounted to the third side surface (fig.4 #120), where the third side surface is substantially parallel to the first side surface; a fourth 2nd polarity electrode plate mounted to the second portion of the bottom surface (fig.4 #122), wherein the first 2nd polarity electrode plate, the second 2nd polarity electrode plate, the third 2nd polarity electrode plate, and the fourth 2nd polarity electrode plate are interconnected electrically (fig.4); and a laser diode mounted to the first 1st polarity electrode plate nd polarity electrode plate (fig.4 via #130) on the first side surface. Eckert teaches the device outlined above, including the inherent nature of the 2 contacts being of opposite polarity, but does not specify the diode mounted to the positive electrode and connected to the negative electrode second portion. There are only 2 options: either polarity one is positive and two is negative or one is negative and two positive. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to assign polarity one to be positive and two to be negative as a matter of engineering design choice allowing for the selection of a desired connection order which would not materially affect the device operation.
Eckert further does not specify the second positive plate is mounted to the second side instead of the third side. It is well known in the art to move electrode locations to achieve a desired packaging arrangement, component spacing, reduction of electrode materials via change of path length/location, etc. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to move the second positive electrode plate (fig.4 #110) to an orthogonal second side surface (fig.4 opposite side of L seen on left, near labels #240/230; similar to #100 in fig.1) as a means of engineering design choice allowing for a desired packaging arrangement, component spacing, and potential reduction of electrode materials as an optimization of the known art which would provide a device of equivalent function (see MPEP 2144.05 II A/B and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). see modified fig.4 below for details.

    PNG
    media_image1.png
    585
    924
    media_image1.png
    Greyscale

With respect to claim 22, Eckert teaches the first portion of the first side surface and the second portion of the first side surface are in a same plane (fig.4 #240).
With respect to claim 23, Eckert teaches the laser diode is configured to emit in a direction orthogonal to the first top surface and the bottom surface (as seen in fig.4 via the arrow).
With respect to claim 24, Eckert teaches the laser diode is configured to emit in a plane parallel to the first portion of the first side surface (as seen in fig.4 via the arrow).
With respect to claim 25, Eckert teaches the laser diode is connected to the plated second portion of the first side surface via wirebonding (fig.4 #130).
With respect to claim 31, Eckert teaches a device, comprising: a submount (fig.4 #200) having a first top surface (fig.4 #200), a second top surface (fig.4 #230), a bottom surface (fig.4 #210) and a plurality of side surfaces (fig.4) including a first side surface (fig.4 #240), a second side surface (opposite side of L seen on left, near labels #240/230; similar to #100 in fig.1), and a third side surface (fig.4 surface #110 is attached to), wherein the first top surface overlays a first portion of the bottom surface 
With respect to claim 32, Eckert teaches the first portion of the first side surface and the second portion of the first side surface are in a same plane (fig.4 #240).
With respect to claim 33, Eckert teaches the laser diode is configured to emit in a direction orthogonal to the first top surface and the bottom surface (as seen via the arrow in fig.4).
With respect to claim 34, Eckert teaches the laser diode is configured to emit in a plane parallel to the first portion of the first side surface (as seen via the arrow in fig.4).
With respect to claim 35, Eckert teaches the laser diode is connected to the fifth conductive film via wirebonding (fig.4 #130).
With respect to claim 38, Eckert teaches a method for making a chip on submount module, the method comprising: providing a submount with a first top surface (fig.4 #200), a second top surface (fig.4 #230), a first side surface (fig.4 #240), a second side surface (opposite side of L seen on left, near labels #240/230; similar to #100 in fig.1) and a third side surface (fig.4 side #110 attached to), wherein the first top surface overlays the bottom surface and is offset from the bottom surface by a first thickness (fig.4) and wherein the second top surface overlays a second portion of the bottom surface and is offset from the bottom surface by a second thickness that is less than the first thickness (fig.4); forming a first electrode plate (fig.4 portion on which #400 sits) on a first portion of the first side surface, wherein the first side surface is substantially orthogonal to the first top surface, the second top surface, and the bottom surface (as defined above); forming a second electrode plate on the third side surface (fig.4 #110) wherein the second side surface is substantially orthogonal to the first top surface, 
With respect to claim 39, Eckert teaches the first portion of the first side surface and the second portion of the first side surface are in a same plane (fig.4 #240).
With respect to claim 40, Eckert teaches the laser diode is configured to emit in a direction orthogonal to the first top surface and the bottom surface and to emit in a plane parallel to the first side surface (as seen via the arrow in fig.4).


s 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Clark et al. (US 2013/0322068).
With respect to claims 29 and 36, Eckert teaches the device outlined above, but does not teach a thermal pad on a third portion of the bottom surface. Clark teaches a submount device for a light emitter which has two opposing polarity electrodes on the bottom along with a thermal pad separating them (fig.3 #42). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a thermal pad in the position taught by Clark in the device of Eckert in order to facilitate heat removal from the light emitter (Clark, [0055]).

Claims 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Clark and Hanya (US 2007/0284708).
With respect to claims 30 and 37, Eckert teaches the device outlined above, but does not teach the thermal pad is a portion of a leadframe. Hanya teaches a mounting structure for laser devices ([0003]) which include the use of leadframes having structures which wrap under the mount to provide electrical and thermal sinking (fig.2 #3a, [0066]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a leadframe to provide the thermal pad in the device of Eckert and Clark as demonstrated by Hanya in order to expand the size of the thermal pad allowing for more heat removal and to provide additional structural support for the mounting structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOD T VAN ROY/Primary Examiner, Art Unit 2828